Citation Nr: 1810588	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-22 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for breast cancer, to include as due to exposure to X-rays.

2.  Entitlement to service connection for a heart condition.  

3.  Entitlement to service connection for an acute traumatic disability with fluid retention as secondary to a heart condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1965 to May 1966.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Center in Jackson, Mississippi.  The current jurisdiction resides with the RO in Seattle, Washington.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in March 2017.  A transcript of that hearing is associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board concludes that further evidentiary development is necessary.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to her country, a remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing her claim prior to final adjudication.  

The Veteran contends that she developed breast cancer and a heart condition during her time in active service.  She stated in the March 2017 hearing, in addition to written statements, that she thinks her breast cancer is a result of exposure to X-rays during service when she performed X-rays on sailors and did not have protection.  The Veteran also contends that she did not have a heart condition prior to joining the Navy, and that since she was discharged she has developed a heart problem, which required removal of arteries from other parts of her body, causing an acute traumatic disability and water retention.  

The Veteran's STRs show that her entrance examination in February 1965 was normal.  Upon discharge in April 1966, the Veteran's medical examination noted "engorged breasts" and "prominent pulmonary artery segment and a syntosis between the right 5th and 6th posterior ribs."  The examination also noted that the Veteran was pregnant at the time of discharge.  

The Veteran's recent medical treatment records show that she has been diagnosed with breast cancer, with a variety of heart conditions leading to a double bypass surgery, and has complained of problems relating to the removal of arteries from her legs in relation to the heart condition.  

The Veteran's file contains an advisory opinion, per 38 C.F.R. § 3.311, stating that the Veteran's levels of exposure to radiation from X-rays during her time in service were not at a level for which breast cancer can be attributed as a result.  However, there is no examination or opinion relating to the relationship between her breast cancer and active service in general.  

The record does not contain sufficient information to make a decision on the Veteran's claims, as she has not yet been provided an examination and the Board lacks the medical expertise necessary to determine the nature and etiology of the heart conditions, breast cancer, and acute traumatic disability with water retention.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  VA should provide an examination upon remand.  




Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA cardiology examination.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

For any cardiac diagnosis made, the examiner should provide a response to the following inquiries:

(a)  Is it clear and unmistakable (undebatable) that the cardiac disability existed prior to the Veteran's active military service;

(i)  For any cardiac disability that clearly and unmistakably existed prior to active service, did the disability undergo an increase in severity or worsen during active military service;

(ii) For any cardiac disability that clearly and unmistakably existed prior to active service, is the disability a congenital/developmental defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  See VAOPGCPREC 82-90 (1990)];

(iii)  For any preexisting cardiac disability that is a congenital/developmental defect, is it at least as likely as not (i.e. probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional cardiac disability;

(iv)  For any preexisting cardiac disability that is a congenital/developmental disease, is it clear and unmistakable (obvious, manifest, and undebatable) that the disability was NOT aggravated (i.e. permanently worsened) during service or is it clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress of the disability?

(b)  For any cardiac disability that did not clearly and unmistakably exist prior to service;

(i)  is it at least as likely as not (i.e. 50 percent probability) that the cardiac disorder(s) was caused by or incurred in the Veteran's active service.

The examiner is specifically asked to reconcile previous diagnoses, discussions, reports, and treatments, of cardiac disability symptoms or conditions in the medical record.  

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.  

2.  Schedule the Veteran for a VA breast examination.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

For any breast condition diagnosis made, the examiner should provide a response to the following inquiries:

Is it at least as likely as not (i.e. 50 percent probability) that the breast disorder(s) was caused by the Veteran's active service?  

The examiner is specifically asked to reconcile previous diagnoses, discussions, reports, and treatments, of breast disability symptoms or conditions in the medical record.  

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.  

3.  Schedule the Veteran for a VA medical examination to address her claim for acute traumatic disability with water retention.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

For any acute traumatic disability with water retention condition diagnosis made, the examiner should provide a response to the following inquiries:

Is it at least as likely as not (i.e. 50 percent probability) that the disorder(s) was caused by the Veteran's active service?  

The examiner is specifically asked to reconcile previous diagnoses, discussions, reports, and treatments, of water retention, or lower body conditions due to removal of arteries, symptoms or conditions in the medical record.  

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




